Citation Nr: 0929612	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  08-37 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The Veteran served on active duty from June 1948 to June 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2008 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.  The appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the competent and credible evidence is 
against finding that bilateral hearing loss was present in-
service, sensorineural hearing loss manifested to a 
compensable degree in the first post-service year, or that 
bilateral hearing loss is related to service.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred or 
aggravated by active service nor may sensorineural hearing 
loss be presumed to have been so incurred or aggravated.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability, the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence he is to 
provide and what evidence VA will attempt to obtain.  VA 
thirdly has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

Initially, the Board notes that in the current appeal there 
is no issue as to providing an appropriate application form 
or completeness of the application.  

Next, the Board finds that written notice provided in March 
2008, prior to the appealed from rating decision, fulfills 
the provisions of 38 U.S.C.A. § 5103(a) including notice of 
the laws and regulations governing the assignment of 
disability ratings and effective dates as required by the 
United States Court of Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the 
record shows that the RO has obtained and associated with the 
claim's file all identified and available service and post-
service medical records.  In fact, in March 2008, the Veteran 
notified VA that he had no other evidence to file in support 
of his appeal.  The record also shows that the Veteran was 
afforded a VA examination in connection with his appeal and 
the information obtained by that examiner, along with the 
addendum, is adequate to allow the Board to adjudicate the 
claim because it provides an opinion as to the origins of the 
claimant's bilateral hearing loss after a review of the 
record on appeal and an examination of the appellant.

Accordingly, the Board finds that there is no identified, 
available, and pertinent evidence which is not currently part 
of the claim's file.   Hence, VA has fulfilled its duty to 
assist the Veteran in the prosecution of his claim and 
adjudication of this appeal may go forward.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

The Claim

The Veteran contends that he has bilateral hearing loss due 
to his work as a radio operator in the Navy.  It was also 
alleged that his bilateral hearing loss was caused by his 
exposure to navel gunfire while serving aboard the U.S.S. 
Fechteler (DD-870) from February 1949 to June 1951, including 
the fire from her 5 inch guns.  It is also requested that the 
Veteran be afforded the benefit of the doubt.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  If a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  In addition, service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  38 C.F.R. 
§ 3.303(d).  Sensorineural hearing loss, if manifest to a 
degree of 10 percent within one year after separation from 
active duty, may be presumed to have been incurred in 
service.  38 C.F.R. §§ 3.307, 3.309.  

With hearing loss claims, VA may only find hearing loss to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores are less than 94 percent.  38 C.F.R. § 3.385.

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The 
Board is mindful that it cannot make its own independent 
medical determinations and that there must be plausible 
reasons for favoring one medical opinion over another.  Evans 
v. West, 12 Vet. App. 22, 30 (1999).  

As to service incurrence under 38 C.F.R. § 3.303(a), the 
Board notes that the Veteran's DD 214 shows his occupational 
specialty was radiomen.  The Board also notes that his 
service personnel records document that his service included 
support of air and naval gunfire and service on the U.S.S. 
Fechteler.  Naval records also show the U.S.S. Fechteler was 
a destroyer and its armament included six 5 inch guns.  The 
Board will therefore concede acoustic/noise trauma in 
service.  

However, service treatment records, including the June 1952 
separation examination, are negative for complaints, 
diagnoses, or treatment for hearing loss.  In fact, at the 
June 1952 examination, his hearing was 15/15 on whispered 
voice testing.  

As to post-service continuity of symptomatology under 
38 C.F.R. § 3.303(b), the Board finds that the length of time 
between the Veteran's separation from service in 1952 and 
first being diagnosed with bilateral hearing loss in 2007 
(see VA treatment record dated in October 2007) to be 
compelling evidence against finding continuity.  Put another 
way, the over 50 year gap between the Veteran's service 
discharge and the first evidence of bilateral hearing loss 
weighs heavily against his claim.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service); Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991) (holding that VA did not err in 
denying service connection when the Veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition).

In this regard, the Board acknowledges that the Veteran and 
his representative are competent to give evidence about what 
they see and the claimant is competent to give evidence about 
what he sees and feels; for example, the claimant is 
competent to report that he had problems with hearing people 
talk since service.  See Buchanan v. Nicholson, 451 F. 3d 
1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 
(2002).  However, the claim of having problems hearing people 
talk since active duty is contrary to what is found in the 
in-service and post-service medical records, including the 
June 1952 separation examination.  The Board also finds it 
significant that, while the Veteran filed a claim for VA 
benefits in August 1952, he did not mention a hearing problem 
at that time and none of the medical records found in the 
file at that time documented complaints, diagnoses, or 
treatment for bilateral hearing loss.  If he did have a 
problem with bilateral hearing loss since his separation from 
military service, it would appear only logical that he would 
claim such a disability at that time.  See Shaw v. Principi, 
3 Vet. App. 365 (1992) (a Veteran's delay in asserting a 
claim can constitute negative evidence that weighs against 
the claim).  In these circumstances, the Board gives more 
credence to the independent medical evidence of record, which 
is negative for complaints, diagnoses, or treatment for 
bilateral hearing loss for over five decades following his 
separation from active duty, than the Veteran's and his 
representative's claims.  Therefore, entitlement to service 
connection for bilateral hearing loss based on post-service 
continuity of symptomatology must be denied.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation 
of the disability after service under 38 C.F.R. § 3.303(d), 
the Board notes that an November 2008 audiological report 
prepared by Hometown Hearing and Audiology shows the Veteran 
being diagnosed with hearing loss as defined by 38 C.F.R. 
§ 3.385 and the opinion that "it's as likely as not that 
[the Veteran's] current hearing loss is related to military 
service considering his military duties." 

On the other hand, in the May 2008 addendum to the VA 
examination, after a review of the record on appeal and an 
examination of the claimant, that examiner opined as follows:  

Bilateral hearing loss . . . is less 
likely as not (less than 50/50 percent 
possibility) caused by acoustic trauma 
during military service . . . [because 
s]ervice medical records indicated normal 
hearing to the whisper test at entrance 
and separation.  Veteran denied a history 
of noise exposure post military as he 
worked in sales.  The [V]eteran also 
denied a family history of hearing loss.  
The configuration of hearing loss found 
on the current audiometric evaluation is 
not consistent with noise exposure, as it 
does not recover at 8000 Hertz in either 
ear.  Thus it is likely that multiple 
factors are contributing to the current 
hearing loss, including aging affects. 

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993). 

With the above criteria in mind, the Board finds that it must 
give more probative value to the negative opinion provided by 
the VA examiner.  The report of the VA examiner included a 
review of the claim's file along with a discussion/rationale 
of the pertinent evidence of record and took into account 
both the claimant's active duty ear examinations and the 
findings at his most recent audiological examination.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the 
probative value of a medical opinion comes from when it is 
the factually accurate, fully articulated, and sound 
reasoning for the conclusion, not the mere fact that the 
claims file was reviewed).  

On the other hand, the Board does not find the Hometown 
Hearing and Audiology opinion credible to establish a nexus 
because there is no indication that they had access to the 
Veteran's claim's file in rendering the opinion.  See Nieves-
Rodriguez v. Peake, supra.  Moreover, Hometown Hearing and 
Audiology did not take into account the over 50 year large 
gap in time between the Veteran's separation from active duty 
and first being seen with bilateral hearing loss.  See Bloom 
v. West, 12 Vet. App. 185, 187 (1999) (holding that the 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion").  Moreover, 
Hometown Hearing and Audiology did not provide a basis for 
its opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998) (whether the physician provides the basis for his 
opinion goes to the weight or credibility of the evidence).  
As such, the opinion from Hometown Hearing and Audiology is 
not credible.

As to the Veteran and his representative's claims that the 
appellant's bilateral hearing loss was caused by his military 
service, laypersons are generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997); see also Bostain v. West, 
11 Vet. App. 124, 127 (1998); citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); Charles v. Principi, 16 Vet. App. 370 
(2002).  

However, when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  The Board finds that bilateral hearing 
loss is such a condition.  Charles, supra.  In such cases 
however, the Board is within its province to weigh the lay 
statements and to make a credibility determination as to 
whether that evidence is sufficient to establish service 
connection due to service incurrence, a superimposed disease 
or injury creating additional disability, continuity of 
symptomatology, and/or a nexus.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007); Jandreau, supra. 

As noted above, the Board acknowledges that the Veteran and 
his representative are competent to give evidence about what 
they see and the claimant is competent to give evidence about 
what he sees and feels; for example, the claimant is 
competent to report that he had problems with hearing people 
talk since service.  See Buchanan, supra; Charles, supra.   
However, the Board finds that the lay statements as to a 
nexus are outweighed by the negative VA medical opinion cited 
above.  The Veteran is not competent to provide evidence as 
to complex medical questions.  See Woehlaert v. Nicholson, 21 
Vet. App. 456 (2007).  Therefore, his opinion and that of his 
representative are not competent with regard to an assessment 
as to etiology of the hearing loss in this case.  Conversely, 
VA examiners are competent to make such an assessment.

As to the medical literature filed by the Veteran, the Board 
notes that where medical article or treatise evidence, 
standing alone, discusses generic relationships with a degree 
of certainty such that, under the facts of a specific case, 
there is at least plausible causality based upon objective 
facts rather than on an unsubstantiated lay medical opinion, 
a claimant may use such evidence to meet the requirement for 
a medical nexus.  Wallin v. West, 11 Vet. App. 509 (1998).  
However, an attempt to establish a medical nexus between 
service and a disease or injury solely by generic information 
in a medical journal or treatise "is too general and 
inclusive."  Sacks v. West, 11 Vet. App. 314, 317 (1998) (a 
medical article that contained a generic statement regarding 
a possible link between a service-incurred mouth blister and 
a present pemphigus vulgaris condition did not satisfy the 
nexus element).  Still, medical treatise evidence can provide 
important support when combined with an opinion of a medical 
professional.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  
See Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997) (holding 
that evidence from scientific journal combined with doctor's 
statements was "adequate to meet the threshold test of 
plausibility").

In this regard, the medical literature filed by the Veteran 
does not address the facts in this particular case with any 
degree of medical certainty but just contains generic 
information about the causes of hearing loss.  Therefore, 
this evidence is only entitled to limited probative value, as 
it is not supported by any definitive or concrete medical 
opinion.  Therefore, even in light of this additional 
evidence, the Board finds that the competent evidence of 
record reflecting no relationship between the Veteran's 
current bilateral hearing loss and his military service still 
outweighs the evidence in support of a nexus.  

Therefore, the Board also finds that service connection for 
bilateral hearing loss is not warranted based on the initial 
documentation of the disability after service because the 
weight of the competent and credible medical evidence is 
against finding a causal association or link between the 
post-service disorder and an established injury, disease, or 
event of service origin.  See 8 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(d); Rabideau, supra.

Accordingly, the Board must conclude that the weight of the 
evidence is against the claim of service connection for 
bilateral hearing loss.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  

In reaching the above conclusion, the Board also considered 
the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  
However, as the preponderance of the 


evidence is against the claim, the doctrine is not for 
application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


